Title: From Alexander Hamilton to Samuel Hodgdon, 17 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            (This letter to be kept untill one is written to S of War in which it is to be sent open)
            Sir,
            NY. March 17th. 1800
          
          You will — send to Harper’s ferry, subject to the orders of General Pinckney, a supply quantity of fixed ammunition equal to a supply field supply of four four pounders, and a regiment of Infantry. You will also send to the Union — Brigade, subject to the order of Col. Smith a quantity of fixed ammunition equal to a field supply of two six pounders and a battallion of Infantry. The same quantity will be sent to oxford subject to the order of Col. Rice.
          Mr. Hodgdon—
        